EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended February 26, 2010 February 26, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.9% 0.6% -7.4% Class B Units 0.9% 0.6% -7.5% Legacy 1 Class Units 1.0% 0.8% -7.0% Legacy 2 Class Units 1.0% 0.8% -7.0% GAM 1 Class Units 0.7% 0.7% -7.1% GAM 2 Class Units 0.7% 0.7% -7.2% GAM 3 Class Units 0.6% 0.5% -7.4% S&P 500 Total Return Index2 -0.4% 3.1% -0.6% Barclays Capital U.S. Long Government Index2 2.3% 0.3% 2.9% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Wheat Increase Weak supply forecasts due to poor weather conditions Corn Increase Elevated demand for bio-fuels caused by high gasoline prices Sugar Decrease Diminished demand caused by high sugar prices Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Decrease An improved outlook for the Euro following reports that a bailout plan for Greece may be imminent Japanese Yen Increase Increased risk-aversion in response to ailing European nations Great British Pound Decrease Weaker-than-expected fourth quarter GDP data Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Energy Sector/Market Price Action Cause Crude Oil Decrease Short-term U.S. dollar strength and consumer confidence data Natural Gas Decrease Forecasts of warmer weather in the U.S. Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
